                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION



  UNITED STATES OF AMERICA,                    )
                    Plaintiff,                 )
                                               )
  v.                                           )
                                               )      Case No. 3:18-cr-25
  BENJAMIN DRAKE DALEY,                        )
                   Defendant.                  )


                                NOTICE OF APPEAL

        PLEASE TAKE NOTICE that Benjamin Drake Daley, defendant in the

  above-named case, here by appeals to the United States Court of Appeals for the

  Fourth Circuit from the final judgment in a criminal case entered in this action on

  the 26th day of July, 2019.

                                               Respectfully submitted,

                                               BENJAMIN DRAKE DALEY

                                               By Counsel


  Counsel:
  /s Lisa M. Lorish
  Lisa M. Lorish (VSB No. 81465)
  Assistant Federal Public Defender
  Office of the Federal Public Defender
  401 E. Market St, Ste 106
  Charlottesville, VA 22902
  Tel (434) 220-3380
  Lisa_Lorish@fd.org




                                           1

Case 3:18-cr-00025-NKM-JCH Document 163 Filed 07/26/19 Page 1 of 2 Pageid#: 1186
  Frederick T. Heblich, Jr. (VSB 21898)
  First Assistant Federal Public Defender
  Office of the Federal Public Defender
  401 E. Market Street, Ste. 106
  Charlottesville, VA 22902
  Tel. (434) 220-3386
  Fred_Heblich@fd.org

                             CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2019, I electronically filed the foregoing with

  the Clerk of the Court using the CM/ECF system which will send notification of

  such filing to the following: counsel of record; and I hereby certify that I have

  mailed by United States Postal Service the document to the following non-CM/ECF

  participants: none.

                                          s/ Frederick T. Heblich, Jr.
                                          First Asst. Federal Public Defender




                                             2

Case 3:18-cr-00025-NKM-JCH Document 163 Filed 07/26/19 Page 2 of 2 Pageid#: 1187
